237 F.2d 916
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WILLIAM J. BURNS INTERNATIONAL DETECTIVE AGENCY, Inc.
No. 15646.
United States Court of Appeals Eighth Circuit.
September 21, 1956.

On petition for enforcement of order of National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Jay A. Canel, Chicago, Ill., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.